IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: THE ESTATE OF LEONARD J.           : No. 649 MAL 2017
MOSKOWITZ, DECEASED                       :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: MICHAEL B. FEIN AND          : the Order of the Superior Court
BERNICE FEIN MOSKOWITZ                    :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.